United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
St. Louis, MO, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1228
Issued: February 15, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 18, 2011 appellant, through counsel, sought appeal from a March 22, 2011 letter
of the Office of Workers’ Compensation Programs (OWCP). The Board assigned Docket
No. 11-1228.
The Board issued a merit decision in this case on July 27, 2010. Appellant thereafter
filed a timely request for reconsideration to OWCP on March 7, 2011 and submitted additional
medical evidence. On March 22, 2011 OWCP advised appellant that decisions of the Board
were final and could not be reconsidered by OWCP. Appellant was advised that his request for
reconsideration had been faxed to the Board on March 15, 2011.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions.1 While OWCP’s March 22, 2011 letter was advisory
in nature, it also constituted a final adverse decision as it refused to review appellant’s claim and
informed appellant that his appeal rights were solely to the Board.

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

The Board, having duly considered the matter, finds that a right to reconsideration by
OWCP accompanies any subsequent merit decision on the issues, if timely filed. This right to
reconsideration of a merit decision follows any hearing or review of the written record, any
denial of modification following reconsideration and any merit decision by the Board.2 See
Leon D. Faidley, 41 ECAB 104 (1989); see also Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.4(a) (October 2011).
As appellant filed a timely request for reconsideration before OWCP on March 7, 2011
following a merit decision by the Board, OWCP improperly informed him that his appeal rights
were only to the Board. This case will be remanded to OWCP for an appropriate decision
regarding appellant’s request for reconsideration.
IT IS HEREBY ORDERED THAT the March 22, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case be remanded for an appropriate
decision.
Issued: February 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

But there is no right to reconsideration by OWCP following a decision regarding a prerecoupment hearing.

2

